By the Court. Ingraham, First J.
Whether or not the defendant agreed to receive the note in payment, or to be accounted for, was a question depending on contradictory testimony within the province of the court below to decide. The plaintiff’s evidence tends to show that it was received in payment, while the evidence for the defendant and the receipt which properly states the contract between the parties, warrant a contrary decision. The court below has adopted the latter view, and we are not at liberty to interfere with the judgment.
The defendant produced evidence of representations made by the plaintiff of the goodness of the note, and his knowledge that it was good. ' The maker testifies that at the time he was unable to pay it. Such representations, if false, were enough to vitiate the contract which the plaintiff alleges existed between the parties. If the plaintiff affirmed that he knew the note to be good, when in fact it was not, even although the plaintiff had no knowledge of the maker’s insolvency, it was as much a false representation as if that fact had been known at the time.
There is no materiality in the question as to what Ketchum ascertained about the note. Whether he discovered it to be bad or not was immaterial, as Prescott testified positively that it was not good at the time. There is no ground for reversing the judgment.
Judgment affirmed.